Filed 7/11/16 P. v. Silver CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B265417

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. BA406335)
         v.

GILBERT SILVER

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, William
N. Sterling, Judge. Affirmed.
         Russell S. Babcock, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                           ______________________
       On December 31, 2012, Gilbert Silver was hosting a New Year’s Eve party at his
home in Los Angeles when officers of the Los Angeles Police Department arrived,
having heard gunshots in the area and determining they came from Silver’s location. One
of the officers then witnessed Silver fire a black assault-type rifle into the air.
       A jury convicted Silver of grossly negligent discharge of a firearm (Pen. Code, §
246.3), and he was sentenced to three years probation conditioned on his serving 180
days in jail, less custody credit of 44 days, and performing 30 days of service work with
Caltrans.
       We appointed counsel to represent Silver on appeal and, after examination of the
record, appointed counsel filed an opening brief raising no issues and asking this court to
review the record independently. (People v. Wende (1979) 25 Cal.3d 436, 441-442.) On
March 22, 2016, we sent letters to Silver and appointed counsel, directing counsel to
immediately forward the appellate record to Silver and advising Silver that within 30
days he could personally submit any contentions or issues that he wished us to consider.
Silver did not respond.
       We have examined the entire record and find no arguable issue exists. We are
therefore satisfied that Silver’s attorney complied with his responsibilities, and affirm the
judgment. (People v. Wende, supra, 25 Cal.3d at p. 441.)

                                       DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                                           CHANEY, Acting P. J.


       We concur:



                      JOHNSON, J.                          LUI, J.
                                               2